DETAILED ACTION
Status of Application
Receipt of the response to the restriction/election requirement, filed on 08/24/2021, is acknowledged.  Applicant has elected without traverse the invention of Group I, claims 1, 5-8, 10-12, 22, 24, 34, 36, 38-39, 50, 57, 59-60 that are drawn to a solid oral extended release dosage form comprising a core comprising at least one active agent and a shell encasing the core.  
Claims 1, 5-8, 10-12, 22, 24, 34, 36, 38-39, 50, 57, 59-60, 128, 134 are pending in this application.  Claims 2-4, 9, 13-21, 23, 25-33, 35, 37, 40-49, 51-56, 58, 61-127, 129-133, 135 have been cancelled previously.  Claims 128, 134 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species and inventions, there being no allowable generic or linking claim.  Claims 1, 5-8, 10-12, 22, 24, 34, 36, 38-39, 50, 57, 59-60 are currently under consideration.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
This application is a 371 of PCT/US2018/56724, filed October 19, 2018, which claims benefit of provisional U.S. Application No. 62/574,978, filed October 20, 20117.  

Inventorship
This application currently names joint inventors.  In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Specification
The lengthy specification (74 pages, exclusive of claims) has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.  MPEP 608.01.  The specification is objected to because of the following informalities:
The data provided in the specification are unclear, given that the data are shown with and without units of measurements, e.g., molecular weight
The specification comprises references on foreign applications (e.g., Pages 15, 40, 44).  The incorporation of essential material in the specification by reference to an unpublished U.S. application, foreign application or patent, or to a publication is improper.  Applicant is required to amend the disclosure to include the material incorporated by reference, if the material is relied upon to overcome any objection, rejection, or other requirement imposed by the Office.  The amendment must be accompanied by a statement executed by the applicant, or a practitioner representing the applicant, stating that the material being inserted is the material previously incorporated by reference and that the amendment contains no new matter.  37 CFR 1.57(g).  Appropriate correction is required.
The specification comprises acronyms without proper definition, e.g., CIE L*A*B (Page 27).  The acronym should be given once in parenthesis after the first use of the full term, and then the acronym used alone thereafter if needed.  Appropriate correction is required.
The use of the trademarks/trade names has been noted in this application, (Pages 41-73).  Although the use of trademarks is permissible in patent applications, the proprietary nature of the trademarks/trade names should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as trademarks.  The use of language such as “the product X (a descriptive name) commonly known as Y (trademark)” is not permissible since such language does not bring out the fact that the latter is a trademark.  Language such as “the product X (a descriptive name) sold under the trademark Y” is permissible.  MPEP §608.01(v).  Further, it is noted that the trademarks/trade names are used to identify a source of goods, and not the goods 
It appears that the specification comprises the typographic error in Table 2 that shows the total amount of oxycodone as 20 mg, whereas amounts of oxycodone included in the core and in the shell are shown as 32 mg and 8 mg, respectively.  Clarification is required.  

Information Disclosure Statement
The information disclosure statement, filed 04/10/2020, has been acknowledged and considered.  Please see the attached initialed PTO-1449, filed on 06/25/2021.

Claim Objections
Claims 8, 12, 24, 38, 39 are objected to because of the following informalities:  Claims 8, 12, 24, 38, 39 comprise expressions “weight-%) to” and/or “weight-%> to” that need to be corrected or clarified.  Similar is applied to the parenteral expression “(based on the weight ...)”.  Appropriate correction is required.  

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 5-8, 10-12, 22, 24, 34, 36, 38-39, 50, 57, 59-60 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 is rejected as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  MPEP § 2172.01.  The omitted structural cooperative relationships are:  Claim 1 discloses a structure comprising a core, a shell, and an active agent (A) and an active agent (B).  Claim 1 further discloses that the core (here as 1st matrix formulation) comprises at least one agent selected from A and B, and the shell consists of a 2nd matrix formulation.  In the present case, it is unclear where the 2nd active agent (B) is located if the core comprises only A (1st active agent).  Clarification is required.  
Claim 7 recites the limitation “polyethylene oxide having ... an approximate molecular weight of from 100,000 to 900,000” that is unclear and indefinite.  In the present case, given that the ranges are shown with and without units of measurements and the term “approximate” is not defined by the claims or specification, the metes and bounds of the claim are not reasonably clear.  Similar is applied to claims 11, 22, 36, 39.  Clarification is required.  
Claim 7 is unclear and indefinite, because the claim recites a broad range/limitation (e.g., hydroxyalkylcellulose, carboxyalkylcellulose) together with a narrow 
Claim 8 is unclear and indefinite, because said claim recites a broad range/limitation together with a narrow range/limitation (i.e., preferably, more preferably, most preferably) that falls within the broad range/limitation in the same claim.  Therefore, the resulting claims do not clearly set forth the metes and bounds of the patent protection desired.  MPEP § 2173.05(c).  Similar is applied to claims 12, 22, 24, 38, 39.  Clarification is required.. 
Claims 5-6, 10, 34, 50, 57, 59-60 are rejected as being dependent on rejected independent claim 1 and failing to cure the defect

Claim Rejections - 35 USC § 102(a)(1)
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 5-8, 10-12, 22, 24, 34, 36, 38-39, 50, 57, 59-60 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Moline, US 2016/0243107 (cited in IDS; pub date 08/25/2016). 
a solid oral extended release dosage form (Abstract, Para. 0052) comprising a core-shell structure, wherein the core comprises a 1st active agent dispersed in a 1st matrix material, and the shell encases the core and comprises a 2nd active agent dispersed in a 2nd matrix material (Para. 0021, 0025, 0075), and wherein 1st and 2nd active agents can be the same or different (Para. 0070), and wherein the weight ratio of the core to the shell is from 10:1 to 1:10 (Para. 0078 as applied to claim 1).
Moline teaches that the matrix material may include at least one material such as polyethylene oxide (PEO), alkylcelluloses, cellulose ethers, waxes, shellacs, gums, polyacrylates, polymethacrylates, etc. (Para. 0106, 0107 as applied to claims 6, 10).  
Moline teaches that one can use PEO having an average molecular weight of 300,000-10,000,000 Da as the 1st matrix material and/or 2nd matrix material (Para. 0080, 0081 as applied to claims 7, 11, 22, 34, 36).  
Moline teaches that said dosage forms may include microparticles (Para. 0105 as applied to claim 50).  
Moline teaches the use of 1st matrix formulation and the 2nd matrix formulation that have CIE L*A*B* value within 10% of each other (Para. 0079 as applied to claim 57).  
Moline teaches that said dosage forms may include opioid antagonists or agonists (Para. 0130), and/or therapeutic agent(s), e.g., antibiotics, anti-inflammatory agents, agents for treatment of diabetes mellitus, antitumor agent, chemotherapeutic agent, immunosuppressant, steroid agent, vitamin, laxative, etc. (Para. 0132-0134 as applied to claims 59, 60).  
Moline provides examples of dosage forms, wherein 1st matrix formulation (i.e., core) includes PEO in the amount of 90 wt% or 88 wt% (Examples 1, 2 as applied to nd matrix formulation (i.e., shell) includes PEO in the amount of 98 wt% or 96 wt% (Example 1, 2 as applied to claim 12).  Moline also provide examples of dosage forms, wherein 92 wt% of the 2nd drug are included in the 1nd formulation (i.e., core; Example 1 as applied to claim 5).  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens.  An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 1, 5-8, 10-12, 22, 24, 34, 36, 38-39, 50, 57, 59-60 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of (1) U.S. Patent No. 8,808,740; (2) U.S. Patent No. 9,750,703; (3) U.S. Patent No. 10,966,932; (4) U.S. Patent No. 9,872,837; (5) U.S. Patent No. 9,861,584.
Although the conflicting claims are not identical, they are not patentably distinct from each other, because prior patents also claim:  A solid controlled release dosage form comprising: a core comprising a 1st drug dispersed in a 1st controlled release matrix nd drug dispersed in a 2nd controlled release matrix material; and wherein the 1st and/or 2nd controlled release matrix materials comprise PEO having an average molecular weight of 1,000,000-10,000,000.  Further, cited prior patents also teach the weight ratio of the core to the shell as a result-effective variable.

Conclusion
No claim is allowed at this time.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLGA V. TCHERKASSKAYA whose telephone number is (571)270-3672.  The examiner can normally be reached on 9 am - 6 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert A. Wax can be reached on (571) 272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information 


/OLGA V. TCHERKASSKAYA/
Examiner, Art Unit 1615

/Robert A Wax/Supervisory Patent Examiner, Art Unit 1615